DETAILED ACTION
This Office Action is in response to the application filed on 09 November 2020.

Examiner comment
Claim 33 invokes 112 (f) and analysis is required.  Claim 33 limitations “symbol mapping unit”, “pilot symbol inserting unit”, and “RF processing unit” invoke 112 sixth paragraph. However a corresponding structure is present in the specification. Paragraph 41, encoder outputs the user data to the symbol mapping unit and the symbol mapping unit modulates the coded bit outputted from the encoder with a corresponding modulation scheme and generates the modulation symbol to output to the serial parallel converter. Paragraph 43 the symbol inserting unit inserts data symbols and pilot symbols into the modulated parallel transformed symbols which are outputted from the serial/parallel converter. Paragraph 44 describes The RF processing unit including a filter and a preprocessor performs RF processing of the signal outputted from the D/A converter in order to actually can be transmitted on-air, and transmits on-air through a transmission antenna. Figure 2 shows circuitry, encoder connected to the “symbol mapping unit”, “pilot symbol inserting unit”, and “RF processing unit”.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest at least two subcarriers on which the pilot is transmitted are on one of the plurality of OFDM symbols of the resource block; and the pilot is transmitted: on at least three of the plurality of OFDM symbols of the resource block, and on subcarriers that include a subcarrier of a highest frequency and a subcarrier of a lowest frequency in the frequency 

With regards to claims 25, 33, 34, and 42, the closest prior art reference of record, Terabe et al. (US Publication 2007/0223364), discloses Receivers receive OFDM signals in frequency bands designated by transmitters housed in a controller. Each receiver detects receiving quality of the OFDM signals received from the transmitters, and transmits channel quality information indicating the receiving quality. Each transmitter determines which of a general chunk to which the pilot signals are allocated at a general rate and a high-density chunk to which the pilot signals are allocated at a higher rate than the rate of the general chunk, should be allocated to each of the receivers, in accordance with channel quality information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472 

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472